DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/06/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  To the extent that Zhao et al. (US 2015/0218015) is needed for making rejection over claim 9 and other dependent claims, the grounds of rejections (which are not new and were previously made for claim 13) are made as necessitated by the amendment.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 11, 13 – 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Adams et al. (US 2008/0099715) or, in the alternative, under 35 U.S.C. 103 as obvious over Adams et al. (US 2008/0099715)
In regards to claim 9, Adams teaches polymer beads comprising magnetic iron oxide particles and which is useful for ion exchange (i.e., having ion exchange capacity) [0001, 0011].  The polymer beads are macroporous (i.e., porous matrix) which are prepared by incorporating one or more porogens in a dispersed organic phase in the production process [0010, 0012].  The organic phase includes one or more polymerizable monomers that polymerize to form the polymer matrix of the polymer beads including a) crosslinking monomers and b) functional monomers [0016 – 0018].  
The beads can include an amine group or acidic groups such as carboxylic, sulfonic acids which provide amine and acidic functional groups as claimed [0022, 0023].  The functional monomers include methacrylic acid, methyl or ethyl acrylate etc., which are ethylenically unsaturated groups according to monomers a) of the claim [0024, 0025]. The crosslinking monomers are not limited and can include ethylene glycol dimethacrylate, polyethylene glycol dimethacrylate, and ester compounds having two or more double bonds etc. thus providing three ethylenically unsaturated groups and 4 acyclic groups according to the monomers (b) of the claim [0027].  
Porogens are optionally removed and thus could be present or absent from the matrix [0043].  Porogens used in the process include benzene, toluene, or alcohols such as butanol, iso-
To the extent that the esters with more than two double bonds are taken as not meeting the ethylenically unsaturated group of the claim, Zhao is added to teach the claimed limitation.  Zhao et al. (US 2015/0218015) teaches crosslinking agents for polymer beads can including diacrylates and dimethacrylate types such as ethylene glycol dimethacrylate, polyethylene glycol dimethacrylate etc., and triacrylate or trimethacrylate types such as trimethylolpropane triacrylate, pentaerythritol triacrylate, pentaerythritol tetramethacrylate and their ethoxylated or propxylated derivatives etc. [0065, 0066].  
Thus, in view of Zhao, the triacrylate and tetracrylate based crosslinking agents are used interchangeably with the diacrylate based crosslinking agents as claimed and the use of the claimed triacrylates and tetraacrylates would have been obvious in the matrix of Adams, since Zhao teaches they are interchangeable for polymer beads.  The triacrylates and trimethacrylates of Zhao also provides the more than two ethylenically unsaturated groups allowed by Adams.
In regards to claim 10, Adams, and alternatively in view of Zhao, teaches the polymer beads which can have no porogens as previously discussed.
In regards to claim 11, Adams, and alternatively in view of Zhao, teaches the polymer bead having the non-polymeric porogens of the claim as previously stated.
In regards to claim 13, Adams, in view of Zhao, teaches the polymer bead comprising crosslinking agents as claimed. 
In regards to claims 14, 15, Adams, and alternatively in view of Zhao, teaches the polymer bead having the particles of the claims as previously stated.
In regards to claim 16, Adams, and alternatively in view of Zhao, teaches the polymer beads having ion exchange capacity as previously stated.
In regards to claim 17, Adams, and alternatively in view of Zhao, teaches the polymer beads having the amine and acidic functional groups of the claim as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Adams requires the presence of polymeric porogens in the polymer bead.  The argument is not persuasive.
While Adams teaches that porogens may be present or removed from the bead, the can be non-polymeric and thus clearly Adams does not require the presence of polymeric porogens in the polymer bead.
Applicants argue that Zhao requires polymeric porogens in the polymer bead.  The argument is not persuasive.
The rejections are directed to Adams as the primary reference not Zhao.  The teachings of Zhao is only added to the extent that it recites crosslinking agents which are useful in the composition of Adam.  Such crosslinking agents do not require the presence of polymeric porogens contrary to applicant’s arguments.  Thus, Adam alone, or Adam in view of Zhao’s teachings of suitable crosslinking agents for polymer beads, makes the claims obvious.
Applicants argue that the polymer beads of the claims have different properties than those of Adam.  The argument is not persuasive.
Adam teaches the claimed composition having the claimed limitations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771